CHAMBERS, Circuit Judge,
concurring:
This is not the same case, but the implications of the old case of Federal Crop Insurance v. Merrill, 332 U.S. 380, 68 S.Ct., 1, 92 L.Ed. 10 (1947), lead me to concur.
There government agents had done something beyond their authority. The loss to Merrill was horrendous, but the government was saved from the act of its ignorant agents. Here the act of the revenue agent must likewise have been that of an agent ignorant of the true facts.
This can be only dictum, but I would come out the other way if American were a bona fide purchaser for value. American was bona fide enough, but it was not a purchaser for value of Stroud’s claim against Sovereign. It got its garnishment lien only by the gamble of some court costs and attorneys’ fees. If American had purchased for value the Stroud claim believing the IRS lien extinguished by the release, I would rule in favor of American.